Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Claims 1-23 have been canceled.  Claims 24-49 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 27, 30, 32, 34-37 and 46-49 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wissmiller (US 3115983).
	Wissmiller discloses a storage tank comprising a support system (tension member 15) connecting an inner vessel to an outer vessel.  The system 15 having wire rope as stated in column 3, lines 36-37, a first connection element (member 14) and a second connection element (pad 17).
	Re claim 30, pad 17 is a rounded peg.
	Re claim 34, Fig. 1 shows spacing and number of tension members to be two per ¼ quadrant or eight tension members equally spaced about the circumference.  The spherical shape of Fig. 1 has four 
Re claims 35, 36 and 46-49, Fig. 3 and 4 of Wissmiller disclose the tensioner assembly having a threaded bar (bridge socket 30 is threaded at its ends).
Re claims 37, 46 and 47, the cryogenic vessel would be compatible with methane and the spherical shape of the inner vessel and outer vessel is a non-cylindrical shape (non-cylindrical cross section for claim 47).
Re claim 46, the three steps of the process of making: (1) placing the inner vessel within the outer vessel, (2) attaching the inner vessel to the outer vessel using a rope support/suspension system and (3) tensioning the rope system are provided by Wissmiller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller.
	Wissmiller fails to disclose four or more connection elements per each of four sides (a total of sixteen elements) of the inner storage vessel.  The duplication of connection elements is taught by Wissmiller.  Only routine skill in the art is necessary to fulfill a need for increased support by increasing the number of supports and/or by increasing the individual strength of the supports.  If the need or desire is to double the strength, then the number of supports would be doubled.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to double the .

Claims 26 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller in view of Rebernik (US 2016/0053941).
Re claim 26, Wissmiller is constrained in all directions, that is, vertical (y axis) and in the horizontal (x axis and z axis) directions.  Wissmiller is a sphere which has no elongated direction or longitudinal axis.  Rebernik teaches an elongated direction for the inner and outer vessels.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to elongate the inner and outer vessels to increase volume and retain the vessels within the same area (any two of the x, y, z axes).  The elongated direction is the longitudinal direction.
Re claim 44, the material of the collar of Wissmiller is not mentioned.  Rebernik teaches “fiber-reinforced synthetic material” for the floating bearing ring 10’ (paragraph [0069], lines 8-10).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material of Wissmiller’s reinforcing member or supporting collar to be fiber-reinforced synthetic material to decrease the weight of the collar and the weight of the overall structure.

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller in view of Heinrich et al. (US 2011/0127174) (Heinrich).
Wissmiller discloses the invention except for the shape of the inner vessel.  Heinrich teaches a cross section for the inner vessel that is a rounded rectangle (a rounded rectangle has two adjacent sides meeting at a 90 degree angle which forms an L-shape).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape to be a rounded .

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller in view of Woltring et al. (US 2012/0259560) (Woltring).
Wissmiller fails to disclose the transducer.  Woltring teaches an ultrasonic transducer (see the configuration of claim 15).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the transducer to provide fuel level data.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller in view of Duvall (US 5522428).
Wissmiller fails to disclose a thermocouple.  Duvall teaches a thermocouple 48 (see Fig. 1, column 3, lines 10-12 and column 4, lines 47-49).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the thermocouple to provide temperature data.

Claims 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller in view of Sirosh et al. (US 6041762) (Sirosh).
Re claim 43, Wissmiller fails to disclose the control module.  Sirosh teaches a control module (see column 1, lines 12-14 and lines 49-55).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the control module to provide temperature and pressure data to the central control facility.
.

Allowable Subject Matter
Claims 28, 29, 31 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











sjc/STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733